United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 7, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-51545
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JESUS ROGELIO NAVAREZ-PINEDA,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. 3:05-CR-1580-ALL
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Jesus Rogelio Navarez-Pineda appeals his 46-month sentence

of imprisonment imposed following his guilty-plea conviction for

illegal reentry into the United States following deportation, in

violation of 8 U.S.C. § 1326.   He argues that his sentence was

unreasonable because the district court failed to properly weigh

the sentencing factors set forth in 18 U.S.C. § 3553(a) and

imposed a term of imprisonment greater than necessary to satisfy

the sentencing goals set forth in § 3553(a).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-51545
                                  -2-

     Navarez-Pineda’s sentence was within a properly calculated

advisory guideline range and is presumed reasonable.    See United

States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).    Giving

“great deference” to such a sentence, and recognizing that the

sentencing court considered all the factors for a fair sentence

under § 3553(a), we conclude that Navarez-Pineda has failed to

rebut the presumption that his sentence was reasonable.    See id.

     Navarez-Pineda argues for the first time on appeal that in

light of Apprendi v. New Jersey, 530 U.S. 466 (2000), the 46-

month term of imprisonment imposed in his case exceeds the

statutory maximum sentence allowed for the § 1326(a) offense

charged in his indictment.    He challenges the constitutionality

of § 1326(b)’s treatment of prior felony and aggravated felony

convictions as sentencing factors rather than elements of the

offense that must be found by a jury.

     Navarez-Pineda’s constitutional challenge is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

Although he contends that Almendarez-Torres was incorrectly

decided and that a majority of the Supreme Court would overrule

Almendarez-Torres in light of Apprendi, we have repeatedly

rejected such arguments on the basis that Almendarez-Torres

remains binding.   See United States v. Garza-Lopez, 410 F.3d 268,

276 (5th Cir.), cert. denied, 126 S. Ct. 298 (2005).    Navarez-

Pineda properly concedes that his argument is foreclosed in light
                          No. 05-51545
                               -3-

of Almendarez-Torres and circuit precedent, but he raises it here

to preserve it for further review.

     AFFIRMED.